DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 6/30/2021 amended claims 1, 3-5 and 7-11 and added new claims 12-14.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 112 rejections from the office action mailed 4/6/2021; therefore these rejections are withdrawn.  The IDS issues from the office action mailed 4/6/2021 in regards to the IDS filed 9/26/2018 have been addressed by applicants and the issues are withdrawn.  However, applicants have not addressed the IDS issues over the IDS filed 3/27/2020 in the office action mailed 4/6/2021; therefore these issues remain below.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 102 rejection over JP ‘330 and the 35 USC 102/103 rejections over Kawasaki from the office action mailed 4/6/2021; therefore these rejections are maintained below.  

Information Disclosure Statement

3.            The information disclosure statements filed 3/27/2020 fail to comply with 37 CFR 1.98(a)(3) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 4-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by JP 2011-190330A (hereinafter referred to as JP ‘330).  
	Regarding claims 1, 4-11 and 14, JP ‘330 a water soluble quenching liquid comprising 10 to 89.89 wt% of water, 0.01 to 5 wt% of a polyoxyalkylene gloycol having a mass average molecular weight of 20,000, 0.1 to 35 wt% of a monocarboxylic acid and 10 to 50 wt% of an alkanolamine where the monocarboxylic acid meets the requirements for main chain carbon atoms and the components are present within the recited compositional limits, such as, nonanoic acid (Para. [0009] and [0022] and see Table).
	Regarding claim 13, JP ‘330 does not explicitly disclose the limitations of claim 13, it is the position of the examiner, however, that as JP ‘330 discloses the limitations of the instant claims and therefore inherently teaches the limitations of claim 13.  

Claim Rejections - 35 USC § 102/103
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawasaki, US Patent Application Publication No. 2011/0147645 (hereinafter referred to as Kawasaki).  
	Regarding claims 1-11, Kawasaki discloses a water-soluble metal working fluid comprising 35 wt% water, 15 wt% of a polyalkylene glycol compound, 10 wt% of a 
	Regarding claim 13, Kawasaki does not explicitly disclose the limitations of claim 13, it is the position of the examiner, however, that as JP ‘330 discloses the limitations of the instant claims and therefore inherently teaches the limitations of claim 13.  

Claim Rejections - 35 USC § 103
10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘330.
	Regarding claim 13, JP ‘330 a water soluble quenching liquid comprising 10 to 89.89 wt% of water, 0.01 to 5 wt% of a polyoxyalkylene gloycol having a mass average molecular weight of 20,000, 0.1 to 35 wt% of a monocarboxylic acid and 10 to 50 wt% of an alkanolamine where the monocarboxylic acid meets the requirements for main chain carbon atoms and the components are present within the recited compositional limits, such as, nonanoic acid (Para. [0009] and [0022] and see Table). 
	JP ‘330 discloses the water concentration outside the claimed range.  
	It is settled by the Court that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap, but are close enough (for example only 0.001 ppm difference), such that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. v. Banner, 778 F.2d 775,783,227 USPQ 773,779 (Fed. Cir. 1985).  

Double Patenting
11.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
12.       Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of co-pending application No. 16/088,607. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '607 application includes claims that are not identical, they are not patentably distinct from each other because the claims of the '607 application fall within or overlap the scope of the instant claims at least when the quenching fluid contains an alkylene glycol ether.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Response to Arguments
13.	Applicants’ response filed 6/30/2021 regarding claims 1-14 have been fully considered and are not persuasive.  
	Applicants argue that the references discussed above do not read on the claims as instantly recited because neither reference discloses BOTH the polyoxyalkylene glycol AND the alkylene glycol ether components.  This argument is not persuasive.  It is evident from the claim language that the claim is referring to a Markush group allowing for either component to be present and the claim still being read on as is the case with the references discussed above.  
Applicants also argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have not compared their formulations against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification 

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771